     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                               )   No. CV-18-08010-PHX-SPL
      Thomas Horne, et al.
 9                                               )
                                                 )
                       Plaintiffs,               )   ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Sheila Sullivan Polk,                      )
12                                               )
13                     Defendant.                )
                                                 )
14                                               )

15          Having considered Defendant’s Motion for Reconsideration (Doc. 21), the Court

16   will call for a response from Plaintiffs Thomas Horne and Kathleen Winn. See LRCiv

17   7.2(g)(2) (“No response to a motion for reconsideration and no reply to the response may

18   be filed unless ordered by the Court…”). Accordingly,

19          IT IS ORDERED that Plaintiffs shall have until April 15, 2019 to file a response

20   to Defendant’s Motion for Reconsideration (Doc. 21). No reply shall be permitted unless

21   otherwise ordered by the Court.

22          Dated this 1st day of April, 2019.

23
24
                                                      Honorable Steven P. Logan
25                                                    United States District Judge
26
27
28
